Case 1:20-cv-01312-LTS Document 8 Filed 02/18/20 Page 1 of 3
Case 1:20-cv-01312-LTS Document 6 Filed 02/18/20 Page 1 of 2

” AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

UBIQUITI INC.,

 

Plaintiff(s)

Vv. Civil Action No. 1:20-cv-01312

PERASO TECHNOLOGIES INC.,

 

Nee Ne ee ee ee ee ee ee ee ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) Peraso Technologies Inc.
144 Front Street West, Suite 685
Toronto, Ontario, M5J 2L7
Canada

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Mario Aieta

Duane Morris LLP

230 Park Avenue, Suite 1130
New York, NY 10169

(212) 404-8755

Email: MAieta@duanemorris.com

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 2/18/2020 /s/ J. Gonzalez

 

Signature of Clerk or Deputy Clerk

 
Case 1:20-cv-01312-LTS Document 8 Filed 02/18/20 Page 2 of 3
Case 1:20-cv-01312-LTS Document6 Filed 02/18/20 Page 2 of 2

“AQ 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:20-cv-01312

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed, R. Civ. P. 4 (I)

This summons for (name of individual and title, a fr2 CVNELS © Technologies In CG,
was received by me on (date) e of if

 

© I personally served the summons on the individual at (place)

 

on (date) ; or

 

C [left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

1 I served the summons on (name of individual) Kith A oO Aim , / Test De velopor , who is

designated by law to accept service of process on behalf of (name of organization)
feraso J Zechnoloai ies [ne on dae) Feobrwdrres 18, 2000: 0

© I returned the summons unexecuted because > or

 

 

 

C Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

‘Date: February 13, 2020 AS BZ6 LD Ligor

Servek's.sténatt fname”

Koss Lynch fro cess © Cor ver

Printed name and title

Toronto, Ont:

Server’s address

 

 

Additional information regarding attempted service, etc:

a cc [Reset
Case 1:20-cv-01312-LTS Document 8 Filed 02/18/20 Page 3 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UBIQUITI INC.,
1:20-CV-01312 -LTS
Plaintiff,
AFFIDAVIT OF
-against- SERVICE

PERASO TECHNOLOGIES, INC.,

Defendant.

 

 

PROVINCE OF ONTARIO. )
) ss.:
CITY OF TORONTO )

The undersigned, being duly sworn, deposes and says:

L. I am not a party to this action, am over 18 years of age and reside in City
of Toronto, in the Province of Ontario.

2. On February 18, 2020, I served true copies of the Summons in a Civil
Action, Civil Cover Sheet, Complaint, Plaintiff’s Rule 7.1 Disclosure, and Individual
Practices of Judge Laura Taylor Swain upon: Peraso Technologies, Inc., by delivering to and
leaving with Kunho Kim, test developer, true and correct copies of said documents. At the time
of said service, Kunho Kim stated that he is duly authorized to accept service of legal documents
on behalf of Peraso Technologies, Inc.

3. Kunho Kim is described as an Asian male, approximately 25-35 years of
age, 150-160 lbs., 5°10” tall, and has dark, straight hair.
yo f
fl Gf f Z J
Cs AS 4 a PU p

 

ROSSLYNCH  “
Sworn to before me this
18" day of February, 2020

ay
edie Chaise
Notary Public '
